 



Exhibit 10(D)

AMENDED AND RESTATED
EIGHTH SUPPLEMENTAL ANNUAL BENEFIT DETERMINATION
PURSUANT TO THE VF CORPORATION AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Article I. Purpose

The purpose of this Amended and Restated Eighth Supplemental Annual Benefit
Determination (the “Determination”), which is dated October 17, 2001, is to
provide to designated Participants a Supplemental Pension under the VF
Corporation Amended and Restated Supplemental Executive Retirement Plan (the
“SERP”).

Article II. Definitions

As used herein, words and phrases shall have such meanings as are set forth in
the SERP and the VF Corporation Pension Plan (“Pension Plan”). “Committee” shall
mean the Organization and Compensation Committee of the Board of Directors of VF
Corporation, or any successor committee thereto.

Article III. Eligibility for Benefits

The Supplemental Pension shall be payable to the Participant if his employment
ceases by reason of: 1) retirement on his Normal Retirement Date, 2) termination
of employment or 3) death while an Employee.

Article IV. Supplemental Pension Benefits

          4.01 Normal Retirement: The Participants in this Determination shall
receive the following Supplemental Pension payable at Normal or Late Retirement:



  (a)   The Normal Retirement Benefit otherwise payable to the Participant under
the Pension Plan computed without application of the annual compensation
limitation imposed under Section 401(a)(17) of the Internal Revenue Code of
1986, as amended (the “Code”), or any successor section thereto, which limits
the amount of a Participant’s annual compensation used in determining his
benefits under the Pension Plan.     (b)   The Supplemental Pension set forth in
Section 4.01(a) shall be reduced by any benefits payable to the Participant
under the Pension Plan.

          4.02 Termination of Employment: The Supplemental Pension payable by
reason of the Participant’s termination of employment shall be equal to the
benefit provided by Section 4.01 above multiplied by a fraction. The numerator
of this fraction shall be the number of full and part years of the Participant’s
employment with the Corporation. The denominator of this fraction shall be the
number of full and part years of the Participant’s employment as if the
Participant had been employed until Normal Retirement Date.

 



--------------------------------------------------------------------------------



 



          4.03 Death while an Employee: The Supplemental Pension payable upon
the death of the Participant while an Employee shall be as provided by Section
4.02.

          4.04 Form of Supplemental Pension: The form of benefits payable to the
Participant shall be the form which has been elected under the Pension Plan
unless the Participant or Beneficiary has elected a different form under this
Determination. Except as otherwise provided in this Section 4.04, payment of
Supplemental Pension benefits hereunder shall commence at the same time as the
Participant’s or Beneficiary’s benefits commence under the Pension Plan, and
shall be subject to the same reductions for commencement of payments prior to
Normal Retirement Date as apply to the recipient’s benefits under the Pension
Plan. Notwithstanding the foregoing, a Participant may elect to receive in a
lump sum the actuarial present value of his or her Supplemental Pension under
this Determination, and if a Participant dies while employed, his or her
Beneficiary may elect to receive in a lump sum the actuarial present value of
the Participant’s Supplemental Pension under this Determination. The lump sum
actuarial present value calculations shall be based on an interest rate
assumption equal to the expected rate of return on assets for financial
accounting purposes under the Pension Plan for the year in which the lump sum
payment is to be made and on the mortality assumption set forth in the Pension
Plan for purposes of calculating lump sum payments.

Article V. Participants

The Committee designates as Participants, for purposes of this Determination,
any Employee who loses retirement benefits under the Pension Plan because of the
Code Section 401(a)(17) limitation on the amount of annual compensation
permitted to be used in calculating Pension Plan benefits; provided, however,
that any Employee otherwise designated hereunder shall be excluded from
participating in this Determination to the extent that he participates in
another SERP Determination that provides for the same Supplemental Pension set
forth herein.

Article VI. Vesting

The Participant shall become vested in the Supplemental Pension payable pursuant
to this Determination upon satisfaction of the vesting period provided in the
SERP. Nothing in this Determination shall preclude the Board of Directors from
discontinuing eligibility to participate in the SERP and this Determination at
any time before the Participant shall become vested hereunder.

Article VII. Adoption

This Determination was originally approved and adopted by the Corporation on
August 17, 1993, effective as of January 1, 1989, as authorized by the Board of
Directors on May 16, 1989, and amended and restated by the Board of Directors on
October 17, 2001, effective on such date. This document includes all amendments
adopted through February 21, 2003.

-2-